Citation Nr: 1232640	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  11-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for malignant melanoma of the shoulder and back (hereinafter, "melanoma"), claimed as due to herbicide exposure.

2. Entitlement to service connection for melanoma, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to November 1969.  The record shows the Veteran served in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Procedural History

The RO denied the Veteran's original service connection claim for melanoma in an August 2005 rating decision, which the Veteran did not appeal.  

In September 2009, the Veteran filed a request to reopen his previously denied claim for melanoma, which was denied in a January 2010 rating decision.  The Veteran subsequently filed additional evidence, which the RO considered before again denying the Veteran's service connection claim for melanoma in a May 2010 rating decision.  The Veteran timely perfected an appeal of these decisions.

Remanded Issue

The issue of entitlement to service connection for melanoma is addressed in the REMAND portion of the decision and is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In an unappealed August 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for melanoma.

2. The evidence associated with the claims folder subsequent to the RO's August 2005 rating decision, either by itself or considered with the previous evidence of record, does relate to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1. The August 2005 rating decision that denied the Veteran's service connection claim for melanoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

2. Since the August 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for melanoma.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486.

In regard to reopening previously disallowed claims, Kent v. Nicholson requires notice to the Veteran that: explains what constitutes "new and material" evidence; lists the type of evidence needed to substantiate the claim to reopen; and, sets forth the basis for the previous denial of the service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the record reflects that the RO provided the Veteran with the notice required under the VCAA, Dingess, and Kent by letter mailed December 18, 2009.  

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion in claims for disability compensation, when such is necessary to make a decision.  See id.  

In this case, the record includes service treatment records, VA and private medical records, and statements in support of the claim.  The Board finds the duty to assist has been satisfied with respect to obtaining relevant evidence, and all identified and authorized records relevant to the matters have been requested or obtained.  There is no indication that any additional pertinent records exist, and the Veteran has not so alleged.

The Board recognizes that a VA examination was not conducted in regard to the Veteran's application to reopen his melanoma claim, however, the duty to assist by affording an examination is not required unless and until a claim is reopened.  In the absence of new and material evidence of record, this particular duty to assist is not triggered.  See 38 U.S.C.A. § 5103A(d), (g) (West 2002); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has been received sufficient to reopen, and this case will be remanded to provide the Veteran with a VA examination.

The Board has carefully considered the provisions of the VCAA, in light of the record and, for the reasons expressed above, finds that the development of the claim has been consistent with said provisions.  The record as it stands includes sufficient competent evidence to decide the claim to reopen.  Under these circumstances, no further action is necessary to assist the Veteran.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim, which he has done.  See 38 C.F.R. § 3.103 (2011).  He has declined the opportunity to testify at a personal hearing.  

Accordingly, the Board will address the issue on appeal.

Relevant Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  Then, if new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

The RO denied the Veteran's service connection claim for melanoma in an August 2005 decision.  The Veteran did not appeal this decision, and it became final.  
38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1103 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Any such veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e) (2011).  The record confirms that the Veteran served in the Republic of Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to herbicides.

Essentially, the RO denied the Veteran's original service connection claim because malignant melanoma is not among the list of conditions for which VA has determined a positive association with exposure to herbicides, as set forth in 38 C.F.R. § 3.309(e).  See Rating decision dated August 16, 2005, page 2.  It follows that evidence documenting any relationship between the diagnosed melanoma and the Veteran's active duty service is also lacking.  Therefore, the question before the Board is whether the record contains any additional evidence, received since August 2005, that bears directly and substantially on these prior matters.

After reviewing the record, and for the reasons set forth below, the Board is of the opinion that new and material evidence sufficient to reopen the claim of entitlement to service connection for melanoma has been received.

The evidence of record prior to the August 2005 rating decision included service treatment records and private medical records.  Prior to induction into service, the Veteran indicated that his family had no history of cancer, nor did he have a history of skin diseases.  See Report of Medical History dated November 16, 1967.  The records do not show that he had any complaints in service regarding his skin.  The Veteran's separation examination noted that his skin was normal, and he again indicated no history of skin diseases or cancer in his family.  See Reports of Medical Examination and Medical History dated November 23, 1969.  In January 1996, the Veteran was diagnosed with malignant melanoma, which was later excised from his back.  See Humboldt Central Laboratory dated January 9, 1996.  A premalignant lesion was later removed from the Veteran's shoulder in November 1999.  See E. Family Practice dated November 18, 1999.

Since the August 2005 rating decision, the Veteran has supplemented the evidence of record.  A letter from a Eureka Veterans Clinic physician asserted that an association between Agent Orange exposure and melanoma had been found, and she included a journal article to support her statement.  See Vet Center letter dated September 14, 2009.  The article, entitled "Did TCDD Exposure or Service in Southeast Asia Increase the Risk of Cancer in Air Force Vietnam Veterans Who Did Not Spray Agent Orange?" and contained in the Journal of Occupational and Environmental Medicine, concluded that the veterans who took part in that study did show an increased risk for melanoma due to TCDD exposure.  See id.; see also 38 C.F.R. § 3.307(a)(6)(i) (2011) (the term "herbicide agent" includes 2,4,5-T and its contaminant TCDD).  One of the Veteran's private physicians in plastic and reconstructive surgery similarly indicated that Air Force studies had found a connection between Agent Orange and melanoma, although he did not submit any studies.  See Humboldt Medical Specialists letter dated October 26, 2009.  Although not accompanied by an opinion regarding the Veteran's particular circumstances, this evidence nonetheless provides support for his theory that there may be a causal relationship between herbicide exposure and melanoma.  See Bielby v. Brown, 7 Vet. App. 260, 267 (1994).  Finally, the Veteran has submitted a surgical pathology report from M. J. S.-Z., M.D. who stated that in her experience as a Board-certified dermatopathologist, there is no evidence in the scientific literature that Agent Orange does not contribute to the development of malignant melanoma.  The Board finds this evidence is new and that it relates to an unestablished fact necessary to substantiate the claim, and so it is also material.  See 38 C.F.R. § 3.156(a) (2011).

Additionally, in the Veteran's notice of disagreement, he opined that his melanoma could also be attributed to sun exposure in the service.  See Notice of disagreement dated October 20, 2010.  Although the Veteran has not been shown to have medical expertise, and is therefore not competent to offer an opinion on the medical causation of his melanoma, he is competent to attest to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  This evidence provides an alternative possible relationship between the Veteran's service and his melanoma, which was not considered by the RO in any of its written decisions.  The Board finds this evidence to be both new and material, as it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).

Presuming the credibility of the evidence submitted, the evidence discussed above is considered both new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  After careful consideration, the Board finds this evidence pertains to an unestablished fact necessary to substantiate the Veteran's claim.  As such, the Board concludes that the Veteran's request to reopen his previously disallowed claim of entitlement to service connection for melanoma should be granted.  38 C.F.R. § 3.156(a) (2011).


ORDER

The application to reopen a claim of entitlement to service connection for malignant melanoma is granted.



REMAND

After having carefully considered the matter, as set forth below, the Board believes that the remaining issue on appeal, entitlement to service connection for melanoma, must be remanded for further procedural development.

As discussed in detail above, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

As to the Veteran's claim for service connection for melanoma, to include as due to herbicide exposure, the Board notes that the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for melanoma.  Therefore, melanoma may not be presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  In this regard, in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11 , the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In 2008, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and skin cancers (melanoma, basal, and squamous cell).  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332  (Dec. 27, 2010).  More recently NAS has published Update 2010, in which it reached the same conclusions as it had in the 2008 update that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and, in pertinent part, melanoma concluding that the studies published since Update 2008 generally did not contain statistically significant findings or other significant evidence of association between herbicide exposures and those health outcomes.  Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Eighth Biennial Update); Institute of Medicine ; Veterans and Agent Orange: Update 2010 (National Academies Press 2011); see also Notice, 77 Fed. Reg. 47924-47927 (Aug. 10, 2012) (Determination Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010).

However, service connection may still be established on a direct basis, to include as due to herbicide exposure in service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2011); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board observes that for purposes of service connection, the record reflects diagnoses for melanoma and, as noted above, the Board presumes that the Veteran was exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Further, newly received evidence posits that the Veteran was subject to sun exposure during active duty service, which may be a different cause for his melanoma.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of his melanoma, to include discussion of any relationship to herbicide exposure during service, as well as sun exposure.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his melanoma.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran that are not already in the record on appeal, to include updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  When the above has been accomplished, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his melanoma.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's melanoma is related to the Veteran's active service, to include discussion of the Veteran's presumed exposure to herbicides, as well as sun exposure, therein. The examination report should include a discussion of the Veteran's documented medical history and assertions, and offer a complete rationale for the given diagnosis.  The examiner must comment on the September 2009 statement of J. H., M.D. and the accompanying April 2005 article from the Journal of Occupational and Environmental Medicine; the October 2009 letter from R. P., M.D.; the February 2010 comment of M. J. S.-Z., M.D.; and any relevant scientific studies including those cited by NAS in its most recent report.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service connection claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


